PER CURIAM.
Cindy Hoffman Hoag appeals the summary denial of her request for jail credit, which the trial court treated as a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm because her motion failed to satisfy the pleading requirements of State v. Mancino, 714 So.2d 429 (Fla.1998). Our affirmance is without prejudice to Hoag’s ability to file a proper *349rule 3.800(a) motion in the trial court which alleges that the court records demonstrate on their face an entitlement to relief. See Spivey v. State, 24 Fla. L. Weekly D1681, 737 So.2d 604 (Fla. 1st DCA 1999); Crompton v. State, 728 So.2d 1188 (Fla. 1st DCA 1999).
Affirmed.
FULMER, A.C.J., and STRINGER and DAVIS, JJ., Concur.
i